Giza v Barney (2020 NY Slip Op 01798)





Giza v Barney


2020 NY Slip Op 01798


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ.


308 CA 19-01855

[*1]EDMUND J. GIZA, PLAINTIFF-RESPONDENT,
vCATHERINE A. BARNEY, DEFENDANT-APPELLANT. 


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT. 
KIRWAN LAW FIRM, P.C., SYRACUSE (TERRY J. KIRWAN, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Onondaga County (Martha Walsh Hood, A.J.), entered April 9, 2019 in a divorce action. The judgment, among other things, dissolved the marriage between the parties, equitably distributed the marital assets and awarded defendant maintenance. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court